 

 

 

 

 

 

 

  

 

 

   

i
f

3844 (Rev. 06/17)

 

KA VIL, COVER SHEET

Cy Bag

The JS 44 civil cover sheet and the,gformation contained herein. neither replaté-nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court.

rer-approved by the Judicial Conference of the

purpose of initiating the civil docketsheet. (SHE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

nited States in September 1974, is required for the use of the Clerk of Court for,the

 

 

I. (a) PLAINTIFFS

Khadeersh

(b) County of Residence of First Listed Plaintiff
(ENCEPT IN U.S. PLAINTIF( CASES)

(c} Attorneys (Fir Name, Address, and Telephone Nidiber)
[Kha degsas
S/F Delarcey Stree

Adadelphin PA IGDIOP

LO ord S

E dwacdS

   
   
  

a / 63236%

NOTE:

 

DEFENDANTS
Sug arhgvle Hs/ C
vu gree re CASWY,
Ce ~ Joh ¢ .
County of Residence of First Listed D

(IN O18. PLAINTIFF CASES ONLY)

EN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (If Known}

52 COM

endant

   

icf d/bfs
Ruch S#ree t+ Gan pe
PISO bd The Dyes 1-10)

CoA tate g ;

LN

 

Il. BASIS OF JURIS
O 1 US. Government

Plaintiff

O 2 U.S. Government
Defendant

 

£10 Insurance

£20 Marine

£30 Miller Act

£40 Negotiable Instrument

151 Medicare Act

152 Recevery of Defaulted
Student Loans
(Excludes Veterans}

OO 808000

©} 153 Recovery of Overpayment

   

of Veteran’s Benefits
© 160'Stockholders’ Suits
#4 190 ther Contract

© 195 Contract Product Liability

   
 
     

0 196 Franchise

 
 

OC 220 Foreclosure

OC 230 Rent Lease & Ejectment
0 240 Torts to Land

01 245 Tort Product Liability
OF 290 All Other Real Property

\

IV. NATURE OF SUIT (Place an "X" in One Box
ONERA'

150 Recovery of Overpayment
& Enforcement of Judgment

S TION (Place an “X" i One Box Only}

G 3 \ Federal Question

(U.S, Government Not a Party)

4

iversity

(indicate Citizenship of Parties in Liem HD)

 

PERSONAL INJURY
C) 310 Airplane
CO) 315 Airplane Product
Liability
C1 320 Assault, Libel &
Slander
C330 Federal Employers’
Liability
©] 340 Marine
(7 345 Marine Product
Liability
0 350 Meter Vehicle
0 355 Motor Vehicle
Product Liability
( 360 Other Personat
injury
CF 362 Personal injury -
Medical Malpractice
RVI RIGHTS
(7 440 Other Civil Rights
M441 Voting
0 442 Employment
O) 443 Housing/
Accommodations
445 Amer. w/Disabilities -
Employment
G 446 Amer. w/Disabilities -
Other
0 448 Education

 

 

 

Only}
TORTS:

PERSONAL INJURY
0 365 Personal Injury -
Product Liability
(1 367 Health Care/

Citizen of This State
Citizen of Another State

Citizen or Subject of a
Foreign Country

C) 625 Drug Related Seizure

0 690 Other

 

Pharmaceutical
Personal Injury
Product Liability
{) 368 Asbestos Personal
Injury Product
Liability
PERSONAL PROPERTY A Be
© 370 Other Fraud J 71 Fair Laber Standards
© 371 Truth in Lending Act
380 Other Personal 0 720 Labor/Management
Property Damage Relations
OG 385 Property Damage O 740 Raikvay Labor Act
Product Liability O 751 Family and Medical

Habeas Corpus:
CO) 463 Afien Detainee
{7 530 Motions to Vacate
Sentence
0 530 Generai
1 535 Death Penalty
Other:
G 540 Mandamus & Other
O 550 Civil Rights
O 555 Prison Condition
© 560 Civil Detainee -
Conditions of

 

Confinement

PRISONER PETIFIGNS. ©

Leave Act
CF 790 Other Labor Litigation
£1 791 Employee Retirement
Income Security Act

 

MMIGRATIO

G 465 Other Immigration
Actions

 

 
     
    

   

of Property 21 USC 881

O 840 Trademark

C) 462 Naturalization Application

WI. CETIZENSHIP OF PRINCIPAL PARTIES {Place an “X" ip’Qne Box
(For Diversity Cases Only)

DEF

E Gl

2 G2

3 3 Foreign Nation

UETC

(1 422 Appeal 28 USC 158
CO 423 Withdrawal
28 USC 157

OPROPERTY RIGHTS

 

 

O) 820 Copyrights

(7 830 Patent

(7 835 Patent - Abbreviated
New Drug Application

  

JSOCTAE SECURITY:
O 861 HIA (1395)

0 862 Black Lung (923}
0 863 DIWC/DIWW (405(g))
O 864 SSID Title XVI

0 865 RSI (405(g)}

 

 

IEEDERAL TAX SULTS:
(1 870 Taxes (U.S. Plaintiff
ar Defendant)
CO 87 IRS—Third Party
26 USC 7609

 

incorporated or Principal Place
of Business In This State

incorporated and Principal Place
of Business in Another State

Click here for. Nature of Suit Code Descriptions.

 

 

  

  
 

THER: STATUTES:

0 375 False Claims Act
C1 376 Qui Tam (31 USC

3729(a)}

01 400 State Reapportionment
S}O) 410 Antitrust

430 Banks and Banking

G 450 Commerce

G 460 Deportation

C4 470 Racketeer Influenced and

Corrupt Organizations

C} 480 Consumer Credit
C1} 490 Cable/Sat TV
C} 850 Securities/Commadities/

Exchange

1 890 Other Statutory Actions
O 891 Agricultural Acts

() 893 Environmental Matters
01 895 Freedom of Information

Act

1 896 Arbitration
0 899 Administrative Procedure

Act/Review or Appeal of
Agency Decision

4 950 Constitutionality of

State Statutes

 

V. ORIGIN (Place an “x” in One Box Only)

‘1 Original

(92 Removed from

G 3. Remanded from

4 Reinstated or

Cl 3 ‘Transferred from

6 Multidistrict

18 Multidistrict

 

 

 

 

Propeeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.§. Civil Statute under w. igh you are filing (Do sot cite jurisdictional statutes untess diversity):
AUSE OF ACTION - AE USC: £1332 ~~
Brief description of cquse:
Cc On/trA ct Breach
VII. REQUESTED IN ( CHECK iF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demande}! in complaint:
COMPLAINT: UNDER RULE 23, F.B.Cv.P. JURY DEMAND: \J3 Yfs  CINo

 

VIE. RELATED CASE(S)

IF ANY

5laglia

"FOR OFFICE USE ONLY

DATE

RECEIPT #

{See instructions):

AMOUNT

JUDGE

 

APPLYING IFP

JUDGE

DOCKET NUMBER MAY 28 2019
[laditp 7 Merpio.

MAG. JUDGE
 

* - DESIGNATION FORM
(to be used by counsel o or pro O Se se plaint iff fe indicate ihe category of the case for the purpose of assignment to the appropriate calendar}

Address of Plaintitt: 5 A/T ". Imcey Street fh; bdelhia PAIUT3
Address of Defendant: | OCD/ Nocth, D elAware A Vewyk ey Pi ite delahus (‘A IVS
Place of Accident, Incident or Transaction: / OO] 4 A of th dD 2 / ALB C2 AA Yen "2 L A; hs deh i; 4A bus

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1, Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | Na x]
previously terminated action in this court?

2,  Boes this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No X|
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes |_| No Dt
case filed by the same individual?

  
     

I certify that, to my knowledge, the within case [1 is
this court except as noted above.

DATE: of, ALS. Aalgy

EF fs not related to any case novy pending or within one year previously terminated action in

 

Attorney LD. # (if applicable}

 

 

CIVIL: (Place a ¥ in one eategary only)

 

A Federal Question Cases: B. Diversity Jurisdiction Cases:
C 1. Indemnity Contract, Marine Contract, and All Other Contracts Cl 1. Insurance Contract and Other Contracts
LE] 2. FELA [] 2. Airplane Personal Injury
[1 3. Jones Act-Personal Injury LC] 3. Assault, Defamation
[i 4. Antitrust 4, Marine Personal Injury
[] 35. Patent 5. Motor Vehicle Personal Injury
L] 6. Labor-Management Relations 6, Other Personal injury (Please specify):
[] 7%. Civil Rights C]\ 7. Products Liability
[] 8. Habeas Corpus [-] \8. Products Liability - Asbestos

9, Securities Act(s) Cases 9. Alf other Diversity Cases ,
H 10. Social Security Review Cases B (Please specify): Meg is get © [fp Fav d LC onfest brand,
[] 11. All other Federal Question Cases

(Please specify):

 

\

 

a

 

 

ARBITRAYIAN CERTIFICATION.
(The effect of this certification is to remove the case from eligibility for arbitration.)
fad

 

j sect i a
L TA te wa = Civard& ,_ counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

MAY 28 2019

 
 
   

DATE:

 

 

Attofney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38,

 

 

Chy, 609 (5/2058)
Case 2:19-cV#02298-

  

ogyment 1 Filed 05/28/19 Page 3 of 13

5

ts ; a .
RINT EE * ED TATES DISTRICT COURT
FOR THE EASTERN. DISERICT OF PENNSYLVANIA

 

CASE MANAGEMENT TRACK DESIGNATION FORM
Sugarhod £2 SP
La G a " v5 LP dep CIVIL ACTION
de US4ThOU Je CASHO; |
Khadegph chndsy, Sesrhinss ates 19 2298
LLC} Tey Doe blo. NO.
And FAv® Pye /-/6
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255, ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(ec) Special Management — Cases that do not fall into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

management cases.)
acks, | CS

Kheddezol Ld ned g

(f) Standard Management — Cases that do not fall into any one of the other t

  
 

s/as/ta Khadewreh lent

 

 

 

Date AAttorney-at-law fro $<. Attorney for
FEY 032 2690
Telephone FAX Number E-Mail Address

(Civ. 660) 16/02

MAY 28 2019
Case 2:19-cv-02298-CDJ Document1 Filed 05/28/19 Page 4 of 13

  

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

KHADEEJAH EDWARDS
Case No.
Plaintiff,

  

SUGARHOUSE HSP GAMING, L.P. d/b/a
SUGARHOUSE CASINO, RUSH STREET
GAMING, LLC; JOHN DOE COMPANIES 1-10
JOHN DOES 1-10; AND JANES DOES 1-10

Defendants,

 

NOW Cores, Plaintiff, by and through the Undersigned, and hereby brings this
Complaint against Defendants as follows:

JURISDICTION AND VENUE

1. This diversity action is brought under 28 U.S.C. §1332. The matter is controversy exceeds
$75,000.00 and all parties to this action are citizens of different States.

2. This Court has pendant Jurisdiction over Plaintiff's state law claims under 28 U.S.C.
§1367.

3. Venue is proper under 28 U.S.C. §1391 in that Plaintiffs are residents of the County of
Philadelphia, State of Pennsylvania and Defendant Sugarhouse HSP Gaming L.P. d/b/a
Sugarhouse Casino has its principal business office located in the City of Philadelphia,

County of Philadelphia, State of Pennsylvania.

1
10.

11.

Case 2:19-cv-02298-CDJ Document1 Filed 05/28/19 Page 5of13

PARTIES

Plaintiff, Khadeejah Edwards is a resident of the City of Philadelphia, County of
Philadelphia, State of Pennsylvania.

Defendant Sugarhouse HSP Gaming, L.P., d/b/a Sugarhouse Casino {“Sugarhouse”} is a
limited partnership organized and existing under the laws of the State of Delaware, and
at all times had its business offices located at 1080 North Delaware Avenue,
Philadeiphia, PA 19125.

Sugarhouse is a casino entertainment development located at 1001 North Delaware
Avenue, Philadelphia, PA 19125.

Defendant Sugarhouse was awarded a casino license on December 20, 2006 by the
Pennsylvania Gaming Control Board.

Defendant Rush Street Gaming, LLC, (“Rush Street”) located at 900 North Michigan Ave.,
Ste. 1600, Chicago, IL 60611, is the parent company of Sugarhouse.

Rush Street operates casino slot games and table games at casino properties in various
communities including Chicago, IL, Pittsburgh, PA Schenectady, NY, and Philadelphia, PA.
Plaintiff, Khadeejah a frequent wagering customer at Sugarhouse, is a Rush Rewards and
Patron Account Member, account number 5611142574. From May 2017 to

January 01, 2018, Plaintiff suffered wagering losses in the amount of $87,935.00.

BACKGROUND

On July 26, 2018, the Pennsylvania Gaming Control Board penalized Sugarhouse Casino

with a fine of $100,000.00 for dealing cards to patrons using “illegitimate” decks, or with
12.

13.

14.

15.

16.

17.

18.

19.

20.

Case 2:19-cv-02298-CDJ Document1 Filed 05/28/19 Page 6 of 13

malfunctioning automatic shufflers, over a period of time from May 2017 to January
2018.

In hearings before the Pennsylvania Gaming Control Board, Bureau of Casino
Compliance, Sugarhouse admitted that in a series of occurrence, employees failed to
properly address warning lights on automated shufflers used at the blackjack, poker, and
mini-baccarat tables in seven incidents between May 2017 and January 2018.

Plaintiff, Khadeejah Edwards was a guest at Sugarhouse on various occasions during this
period of time.

Specifically, table dealers used decks of cards that contained too many cards, too few
cards, or in one poker tournament, cards sorted into sequential order, rather that
randomly shuffled.

As a result of these occurrence, two casino supervisors were terminated, but one was
reinstated.

By way of example, in May 28, 2017, a casino employee found 16 cards remaining in an
automatic shuffler that had been removed from service.

When investigators retraced the cards, they found the cards were missing from six decks
that were used in 46 rounds of blackjack the previous day, involving 122 individual
hands.

On that date, only one out of eight players who were dealt hands from the short deck
won.

Sugarhouse personnel did not provide the players with any form of reimbursement.

On September 03, 2017, a card shuffler malfunctioned on a blackjack table.
21.

22.

23.

24.

25.

26.

27.

28.

Case 2:19-cv-02298-CDJ Document1 Filed 05/28/19 Page 7 of 13

On September 23, 2017, during a poker tournament, a dealer mistakenly set the
automatic shuffler not to randomly shuffle the cards, but to sort them by suit in
sequence.

The dealer dealt sixteen poker hands before noticing the cards were suited and in
sequential order.

Once again, Sugarhouse did not provide the players with any form of reimbursement on
either occasion.

Similarly, based on events from December 09, 2017, January 22, 2018 and January 24,
2018, Sugarhouse admitted to additional infractions including illegitimate decks and/or
malfunctioning shufflers.

As a result of these infractions, Sugarhouse entered into a consent agreement with the
Pennsylvania Gaming Controj Board, Bureau of Casino Compliance, on July 26, 2018 and
agreed to pay fines in the amount of $87, 500.00.

A separate violation within this time frame involved Sugarhouse dealers deploying decks
containing too many cards in a game of Spanish 21, a blackjack game in which 10s were
normally removed from play.

Casino employees noticed the 10s had not been removed from several decks only after
27 hands had been dealt, including 18 hands that contained 10s.

Based on those events, Sugarhouse once again enter into a consent agreement with the
Pennsylvania Gaming Control Board, Bureau of Casino Compliance, and agreed to pay

fines in the amount of $12,500.00.
29.

30.

31.

32.

33.

34.

Case 2:19-cv-02298-CDJ Document1 Filed 05/28/19 Page 8 of 13

FIRST CLAIM FOR RELIEF

NEGLIGENCE
DEFENDANTS SUGARHOUSE AND RUSH STREET

Plaintiff Khadeejah, repeat the allegations contained in paragraphs 1 through 27 of the
Complaint as if fully set forth herein.

Defendants had a duty to exercise reasonable care, skill and diligence, in operating table
games at Sugarhouse for its customers/patrons and to make sure that its card decks
were properly stocked, sorted and/or counted and that its card shufflers were properly
functioning.

Defendants had a duty to exercise reasonable care and diligence, in operating table
games at Sugarhouse for its customers/patrons and to make sure that a// card decks are
randomly intermixed.

On numerous occasions, Defendant breached this duty by supplying its table games with
Illegitimate decks, i.e., decks that had either too many cards, too few cards, or
containing certain playing cards that did not belong with the decks in certain games, or
tables with malfunctioning card sorters.

Plaintiff Khadeejah was a patrons of Sugarhouse from May 2017 to January 01, 2018, the
period during which Sugarhouse admitted to various violations under a consent
agreement with the Pennsylvania Gaming Control Board, dated July 26, 2018.

As a result of Defendant’s conduct, Plaintiff Khadeejah have been damaged and have

sustained damages.
35.

36.

37,

38.

39.

Case 2:19-cv-02298-CDJ Document1 Filed 05/28/19 Page 9 of 13

WHEREFORE, the Plaintiff Khadeejah is entitled to damages, both compensatory and

punitive, costs of suit, and attorney's fees.

SECOND CLAIM FOR RELIEF

BREACH OF CONTRACT
DEFENDANTS SUGARHOUSE AND RUSH STREET

Plaintiff Knadeejah repeat allegation set forth Paragraphs 1 through 33 of the
Complaint as set forth fully herein.

As a paying patrons of Sugarhouse, there was an implied contract between Defendants
and their customers of fair play, and for Defendants to provide an honest wagering
environment to their customers at the casino.

Nevertheless, among other actions, Defendants supplied the table games, including
those participated in by Plaintiff, Khadeejah with illegitimate decks, i.e., decks that had
either too many cards, too few cards, or improper denomination of cards included in the
game, and/or malfunctioning and sorters.

By providing illegitimate decks and/or malfunctioning card sorters, the Defendants
breached their duty of providing Plaintiff Khadeejah, and other patrons of Sugarhouse
with both a fair wagering environment and a level playing field for wagering.

As a result of Defendants failing to provide Plaintiff Khadeejah and other patrons with a
level/fair playing field, Plaintiff, Knadeejah was damaged and suffered significant
monetary losses.

WHEREFORE, Plaintiff Knadeejah is entitled to damages against Defendants, both

punitive and compensatory, costs of suit, and attorney’s fees.
40.

41.

42.

43.

44,

Case 2:19-cv-02298-CDJ Document1 Filed 05/28/19 Page 10 of 13

THIRD CLAIM FOR RELIEF

UNJUST ENRICHEMENT
DEFENDANTS SUGARHOUSE AND RUSH STREET

 

Plaintiff Khadeejah repeats the allegations set forth in Paragraph 1 through 39 of the
Complaint as if fully set forth herein.

As a result of the conduct described above, Defendants Sugarhouse and Rush Street
have been unjustly enriched at the expense of Plaintiff Khadeejah.

Defendants Sugarhouse and Rush Street should be required to disgorge all monies and
gains which they have obtained at the expense of Plaintiff Khadeejah for the period from
May 2017 through January 2018.

WHEREFORE, Plaintiff Khadeejah is entitled to damages against Defendants, both

punitive and compensatory, costs of suit, and attorney's fees.

FOURTH CLAIM FOR RELIEF

 

BREACH OF GOOD FAITH AND FAIR DEALING
DEFENDANTS SUGARHOUSE AND RUSH STREET

Plaintiff Khadeejah repeat the allegations set forth in Paragraphs 1 through 41 of the
Complaint as if set forth fully herein.
Defendants in operating a casino had a duty to treat Plaintiff Khadeejah and other

patrons fairly and had a duty of good faith and fair dealing towards them.
Case 2:19-cv-02298-CDJ Document1 Filed 05/28/19 Page 11 of 13

45. Nevertheless, among other actions, Defendants supplied the table games, including

 

those participated in by Plaintiffs Knhadeejah with illegitimate decks, i.e., decks that had
either too many cards, too few cards, or the improper denomination of cards included in
the game, and/or malfunctioning card sorters,

46. In providing illegitimate decks and/or non-functioning sorters, Defendants failed to act
in good faith and deal fairly with their customers.

47. Plaintiff Knadeejah have been damaged, specifically in the form of significant monetary
damages, when Defendants acting in bad faith and not dealing fairly with them.
WHEREFORE, Plaintiff Khadeejah is entitled to damages against Defendants, both

punitive and compensatory, cost of suit, and attorney’s fees.

FIFTH CLAIM FOR RELIEF

FRAUD
ALL DEFENDANTS

48. Plaintiff Khadeejah repeat the allegations set forth in Paragraphs 1 through 46 of the
Complaint as if set forth fully herein.

49. Defendants represented to the public that in operating the Sugarhouse casino under the
Pennsylvania Gaming Control Act, Defendants supplied Plaintiff Khadeejah and other
patrons with an honest and fair wagering environment.

50. Defendants continued to take wages, despite knowledge of illegitimate decks and/or

malfunctioning card sorters.
 

51.

52.

53.

Case 2:19-cv-02298-CDJ Document1 Filed 05/28/19 Page 12 of 13

In fact, Plaintiff relied on Defendants’ false representation when they placed wagering
bets at Sugarhouse on numerous occasions between the period from May 2017 to
January 01, 2018.

Defendant failed to provide Plaintiff with an honest and fair wagering environment at
Sugarhouse when they supplied the table games, including those participated in by
Plaintiff, with illegitimate decks, i.e., decks that had either too many cards, or too few
cards, or the improper denomination of cards included in the game, and/or
malfunctioning card sorters.

As a result of the Defendants conduct, Plaintiff Khadeejah has been damaged and have

suffered significant monetary losses.

WHEREFORE, Plaintiff Khadeejah is entitied to damages against Defendants, both

54.

55.

punitive and compensatory, cost of suit, and attorney’s fees.

SIXTH CLAIM FOR RELIEF

CONSPIRACY TO COMMIT FRAUD
ALL DEFENDANTS

Plaintiff Khadeejah repeat the allegations set forth in Paragraphs 1 through 52 of the
Complaint as if set forth fully herein.

Defendants Sugarhouse, Rush Street, John Doe Companies 1-10, John Does 1-10, and
Jane Does 1-10 acted together and conspired to mislead the public that in operating the
Sugarhouse casino under the Pennsyivania Gaming Control Act, Defendants supplied

Plaintiff Khadeejah and other patrons with an honest and fair wagering environment.
Case 2:19-cv-02298-CDJ Document1 Filed 05/28/19 Page 13 of 13

56. Defendants continued to take wagers despite knowledge of illegitimate decks and/or
malfunctioning card sorters.

57. In fact, Plaintiff Khadeejah relied on Defendants’ false representation when they placed
wagering bets at Sugarhouse on numerous occasions between the period from May
2017 to January 01, 2018.

58. Defendants failed to provide Plaintiff Knadeejah with an honest and fair wagering

 

environment at Sugarhouse when they supplied the table games, including those
participated in by Plaintiff, with illegitimate decks, i.e., decks that had either too many
cards, too few cards, or the improper denomination of cards included in the game,

and/or malfunctioning card sorters.

59. As a result of the Defendants conduct, Plaintiff Khadeejah have been damaged and have

suffered significant monetary losses.
WHEREFORE, Plaintiff Khadeejah is entitled to damages against Defendants, both

punitive and compensatory, costs of suit, and attorney’s fees.

JURY DEMAND

Mad Kali Wo 5

Khadeejah Edwards, Pro ge

The Plaintiff demands trial by jury.

10
